United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1267
                        ___________________________

                              KeOndra M. Chestang

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Varner Super Max, Classification Committee; Tucker Maximum Security Unit,
    Arkansas Department of Correction, Classification Committee; Roy Agee,
Classification Administrator; Larry May, Assistant Director, Arkansas Department
 of Correction; Ray Hobbs, Director, Arkansas Department of Correction; Minnie
  L. Drayer, Disciplinary Judge; Grant Harris, Warden, Arkansas Department of
 Correction; John Whaley, Assistant Warden of Security, Arkansas Department of
 Correction; Revonna Walker, Classification Supervisor, Arkansas Department of
    Correction; Bobby Washington, Security Captain, Arkansas Department of
 Correction; J. Banks, Warden, Arkansas Department of Correction; C. Meinzer,
Assistant Warden, Varner Supermax Unit, Arkansas Department of Correction; M.
McConnell, Classification Supervisor; Stephens, Security, Arkansas Department of
Correction; Straughn, Warden, Tucker Max Security Unit, Arkansas Department of
  Correction; S. Outlaw, Assistant Warden, Tucker Max Security Unit, Arkansas
 Department of Correction; V. King, Classification Supervisor, Tucker Max Unit,
 Arkansas Department of Correction; M. Williams, Building Major, Tucker Max
   Security Unit, Arkansas Department of Correction; Darryl Golden, Assistant
    Warden, Varner Supermax Unit, Arkansas Department of Correction; Greg
   Harmon, Warden, Arkansas Department of Correction; Green, Ms., Arkansas
                            Department of Correction

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________
                            Submitted: August 29, 2014
                             Filed: September 8, 2014
                                  [Unpublished]
                                  ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                            ____________

PER CURIAM.

       In this appeal following remand, Arkansas inmate KeOndra Chestang
challenges the district court’s1 adverse grant of summary judgment in his 42 U.S.C.
§ 1983 action, in which he raised due process and retaliation claims concerning his
lengthy period of confinement in administrative segregation. He also challenges the
denial of his motion to compel certain records.

       Upon de novo review, see Rochling v. Dep’t of Veterans Affairs, 725 F.3d 927,
937 (8th Cir. 2013) (standard of review), we conclude that defendants demonstrated
with unrebutted evidence that Chestang received the process he was due while he was
confined in administrative segregation, see Kelly v. Brewer, 525 F.2d 394, 399-400
(8th Cir. 1975) (where inmate is in administrative segregation for prolonged period,
due process requires that his situation be reviewed periodically in meaningful way).
We also conclude that Chestang failed to make a triable claim that his confinement
was continued in retaliation for exercising his rights under the prison grievance
system, see Santiago v. Blair, 707 F.3d 984, 993 (8th Cir. 2013); and that the denial
of his motion to compel is not properly before us, because this non-dispositive ruling


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.
                                         -2-
was made by the magistrate, and Chestang did not seek review by the district court,
see Daly v. Marriott Int’l, Inc., 415 F.3d 889, 893 n.9 (8th Cir. 2005).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-